                                                                                            JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.         CV 18-2573-JFW(SSx)                                        Date: January 15, 2019

Title:           Tina Thornton -v- BMW of North America, LLC, et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                              None Present
                 Courtroom Deputy                            Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                 ORDER OF DISMISSAL

       In the Stipulation to Vacate Pre-Trial Conference and Notice of Settlement filed on January
14, 2019, Dkt. No. 17, the parties represent that they have settled this action. As a result, the
Court dismisses this action without prejudice subject to either party reopening the action on or
before January 29, 2019. The Court will retain jurisdiction for the sole purpose of enforcing the
settlement until January 29, 2019. Thereafter, absent further order of the Court, the dismissal of
this action will be with prejudice. All dates in this action, including the trial date are vacated.

         IT IS SO ORDERED.




                                                                               Initials of Deputy Clerk sr

(Rev. 1/14/15)
